Citation Nr: 0322803	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a low back injury.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1998, 
with 3 years, 11 months, and 29 days of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in  August 1998 and November 1998 by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 2003.


FINDINGS OF FACT

Without good cause, the veteran failed to report for a VA 
examination which was necessary to evaluate residuals of a 
low back injury. 


CONCLUSION OF LAW

Entitlement to an initial compensable evaluation for 
residuals of a low back injury is not warranted.  38 C.F.R. 
§ 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  As 
stated in the remand of October 2000, the Board determined 
that findings of a VA orthopedic examination of the veteran's 
back are necessary to evaluate his service connected 
disability and to substantiate his claim for a compensable 
evaluation.  As explained below, the veteran was notified to 
report for VA examinations scheduled to rate his back 
disability and, without good cause, failed to report for the 
examinations after he was notified of the possible 
consequences of failing without good cause to report for the 
an examination.  The Board finds that there is no further 
duty to assist the veteran in the development of facts 
pertinent to his claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The record reveals that, in September 1998, the veteran 
underwent a VA spine examination.  In his substantive appeal 
on VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in May 1999, the veteran asserted that the report of 
the VA spine examination in September 1998 contained 
inaccuracies.  In the remand of October 2000, the Board found 
that another VA orthopedic examination was required to rate 
the veteran's service connected back disability, citing Green 
v. Derwinski, 1 Vet. App. 121 (1991) and Massey v. Brown, 7 
Vet. App. 204 (1994).  The Board noted that a regulation, 
38 C.F.R. § 3.655, provides that, when a claimant, without 
good cause, fails to report for a necessary examination, a 
claim for an increased evaluation shall be denied.  

A VA spine examination at a VA Medical Center (VAMC) was 
scheduled for January 22, 2003, but the veteran canceled the 
examination and stated at that time that he was withdrawing 
his claim.  In March 2003, the VA Tiger Team Special 
Processing Unit at the RO notified the veteran that, under 
the provisions of 38 C.F.R. § 3.655, it was his 
responsibility to report for the examination which would be 
re-scheduled and that the consequences of failure to report 
for a VA examination without good cause might include denial 
of his claim.  The examination requested by the Board's 
remand of October 2000 was re-scheduled, but in April 2003 
the veteran called the VAMC and stated that he refused to be 
seen for a VA examination.

The Board finds that the veteran has not demonstrated good 
cause for his failure to report for a necessary VA 
examination.  Therefore, pursuant to 38 C.F.R. § 3.655 
(2002), his claim must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).
.

ORDER

Entitlement to an initial compensable evaluation for 
residuals of a low back injury is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

